E          RNEY'GENERAL
                         TE~cAS




Mr. Frank R. Booth
Executive Director
Texas Water~Rights Commission
Austin, Texas
                        Opinion No. C-624
                        Re: Whether the maxlmum use fees
                            prescribed by Article 7532
                            V.C.S. are applicable to each
                            application for a permit or
                            whether the use of the word
                            "project"in Article 7534
                            V.C.S. means that a combined
                            maximum fee of $1,500 applies
                            to all three applications.
Dear Mr. Booth:
In your opinion request, we mere advised that the Commission
has received three applicationsfor permits to use and divert
mater from the Cooper reservoir in the Sulphur River Basin.
The Sulphur River Municipal Water District has applied for a
permit to impound water and divert it for municipal and ln-
dustrial purposes. The City of Irving has also applied for
a similar permit, and the North Texas Municipal Water District
has requested water for Industrialpurposes only. Your letter
further states that the maximum "use" fees under Article 7532,
Vernon's~Civll Statutes; for the Sulphur River Munlolpal
Water District and the City of Irving would be $1,700 each.
You have requested our opinion as to whether the maxlmum use
fees described in Artlole 7532 are applicable to each appll-
cation for a permit or whether the use of the word "project"
in Article 7534, Vernon's Civil Statutes,means that a corn-.
bined maximum fee of $1,500 applies to all three applications.
We will not quote all of,Artiole 7532. It is sufficient to
note thatit provides for a comprehensiveschedule of "filing"
fees to be paid to the Board and in addition thereto certain
other fees based upon the contemplateduse of the water.
Said fees are to be paid "on each applicationfor a permit to
acquire a water right."



                       -3028-
                                                         _   -




Mr. Frank R. Booth, page 2 (C-624)


Five categoriesof water use are listed with a specific fee
for each category. The next to the last paragraph thereof
provides:
         "The maximum fees for any use of water
         under a permit shall not exceed $1,500
         and for each additional use under the
         same permit for which such maximum fee
         is paid the fee shall not exceed $200
         in addition to said sum of $1,500." (Emphasis       Added)

Article 7534 on the other hand, reads, In part, as follows:
         "The fees to be paid for filing in the
         office of the State Board of Water En-
         gineers of applicationsfor permits for
         the storage, diversion and use of water
         shall not exceed the sum of $1,500 for
         ~ne_ssh(~~~~~~~i~~~e~             or pro-

The term "project" Is defined in Webster's Third International
Dictionary in part as:
         "A devised or proposed plan - - R planned
         undertaking'-- an undertaking devised to
         affect the reclamationor improvementof
         a particular area of land.- -'
It would therefore appear that there are two areas of conflict
between Articles 7532 and 7534. First: Article 7534 limits
the maximum fee to be charged on eona    applicationor per-
mit to $1,500, while Article 7532 expressly authorizes ad-
ditional fees, not to exceed $200, to be charged for each ad-
ditional use of water under the same permit. The additional
"use" fees are expressly made conditionalupon the maximum
use fee of $1,500 first being paid. Second: Article 7532
provides that the enumeratedfees are-tobe paid to the Board
upon "each applicationfor a pe?lt- - -1(,while, if the usual
definition is given to the word   roject", Article 7534 would
limit the maxlmum fee charged to $1,500 regardless of the
number of applicationsfiled or permits granted.
Where there is a clear and lrreaoncilableconflict between
legislativeenactments upon the same subject matter, the gen-
eral rule is that the last expression of the Legislaturepre-
vails. Halsell v. Texas Water Commission,C3~sS.W.2d 1, (Tex.
 Civ. App., 19b4          f    . . . ;     . . ., 477 Statutes,
Sec. 286 states th~X"",s'~o5fl~w~:
Mr. Frank R. Booth, Page 3 (C-624)


          "An implied repeal Is one which takes place
          when a new law contains provisionswhich are
          contrary to, but do not expressly repeal,
          those of a former law - - and a repeal by
          implication is as effective as an express
          repeal. Whether ,ithas been so repealed
          is a question of legislativeintent."
Articl;r;524swasori inally enacted as Section 1, Acts 1920, 36th
Leg.,           ch. &6, p. 87, and provided for a 7laximumfee
of $6,000 upo;'any one application,permit or pro~ject.'.Sec-
tions 2 and 3 thereof were codified as Articles 7535 and
7536, Vernon's Civil Statutes. Sei?tion1 was subsequentlya-
mended by the Acts of 1923, 38th Leg., ch. 136, p. 281, and
the maximum fee was lowered to $1,500.
Article 7532 was enacted in1925 as 'Section4 of the Acts of
1925, 39th Leg., ch. 136, p. 342, amending Section 41 of Acts
1917, 35th Leg., ch. 88, p. 221. The new section was a com-
plete revision of the old section. A new schedule of rates
was applied; the categoriesof water use were expanded; and
the last two paragraphs of the present article were added.
Section 7 of the Acts of 1925 contained a general repealing
cause of "all laws In conflict with the provisions hereof."
A general repealing clause is effective to repeal all prior
general laws, or parts thereof, which are repugnant to, and
inconsistentand irreconcilablewith the repealing statute.
82 C.J.S. 476, statutes, Sea. 285; First National Rank v.
Lee County Cotton Oil Co.. 274 S.W. 127 IComm. ADD.. 925);
State Board of Insura=i.    Adams, 316's;w.2a 773-(Texi ii.;.
 PP.8 956, n.w.h.).
As noted above, In order for the rule of Implied repeal to
apply, the two enactments must be upon the same subject and
must be repugnant to, and lntionsistentand lrreooncllable
with each other. Articles 7532 and 7534 treat of the same
subject matter and are repugnant to and Inconsistentwith
each other. The next to the last paragraph of Article 7532
and Article 7534 both set forth the maximum use fees that the
Board may charge and collect. Article 7532 provides that the
enumerated fees shall be paid to the Board upon each appli-
cation for a permit, while Article 7534 would limit the maxl-
mum fees to $1,500 on an entire project. If Article 7534
was upheld It could lead to one applicant either paying the
entire fee for a project, or the Board attempting to make
some sort of division between the applicants based upon the
number of uses each applied for and the amount of water,to be
diverted to each use by each applicant. We find no authoriza-
tion or direction for such mathematical aalculations.

                          -3030-
Mr. Frank R. Booth, Page 4 (c-624)


We find that Articles 7532 end 7534 are in irrecoiiclleble
conflict and that Article 7534 was lniplledlyrepealed under
Section 7, of the Acts of 1925. We are of the opinion,
therefore, that the maximum use feespzescrlbedby Article
7532 are applicable to each applicationfor a permit to
acquire a water right.



         Article 7532, V.C.S.; and not particle
         7534, V.C.S., governs the Texas Water
         Rights Commission on assessing and
         collecting fees upon applicationsfor
         permits to acquire water rights. Art-
         icles 7532 and ~7534 being in conflict,
         Article 7534 was implledly repealed by
         the general repealing clause contained
         in Acts 1925, 39th Leg., ch. 136, p. 342.
                          Very truly yours,
                          WAGQONIXRCARR
                          Attorney General


                          .&(&&&*y
                          Assistant Attorney ffeneral
MS:bp
APPROVED
OPINION COMMITTEE
W. V. Qeppert, Chairman
Llnward Shivers
W. 0. Shultz
John Reeves
Philllp Crawford
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright             .,




                          -3031-